AO 98 (Rev. 12/11} Appearance Bond

 

 

 

UNITED STATES DISTRICT C
for the
Southern District of New York

 

 

 

 

United States of America )
Vv. )
) 4h
___John DeFalco ) 19 CR 472 (PA ¢)

Defendant )

APPEARANCE BOND

Defendant’s Agreement

Lo John DeFalco (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( J) to appear for court proceedings,
( &) if convicted, to surrender to serve a sentence that the court may impose; or
( EX] ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( Ed) (1) This is a personal recognizance bond.

( X) (2) This is an unsecured bond of $ 500,000.00

 

(L1) @) This is a secured bond of $ , secured by:

 

(C1) @ $ ____ , in cash deposited with the court.

(1) ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it— such as a lien, mortgage, or loan -- and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(LJ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Page 2

AO 98 (Rev. 12/11) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

{1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) 1 will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. J, the defendant — and each surety — have read this appearance bond and have cither read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

| ~ Tr De er

   

Date: June 27, 2019

 

   
 

 

 

ae Surety/property awner — printe; Surety/property owner — signature and date
ole éa a

m2 i ’ 4 Aa Vat
ISERNARD JOAQUIN Sou L

Surety/property owner — printed name Surety/proéperty ow, fonature and date

Surety/property owner — printed name Surety/property owner — signature and date

CLERK OF COURT
j HO)
Date: June 27, 2019 LiL , wh | Ar (biG ihe)

 

 

Signature He kor Depiity Clerk -

CL

Approved.

Date: June 27, 2019

 

i
AUSA-FHOMAS MCKAY signature —

 

 
f

AO L99A (Rev. 12/11) Order Setting Conditions of Release Paget oF Pages

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
v.

Case No. 19 CR 472
John DeFalco

 

Nemeth ee”

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C, § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions of Release Page of ~~ Pages
ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(C1) ©) The defendant is placed in the custody of:
Person or organization .
Address (only if above is an organization}
City and state Tel. No.

who agrees to (a) supervise the defendant, (b} use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

 

 

Signed: a
Custodian Daie
(1) (7) The defendant must:
( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES AS DIRECTED :
telephone number , no later than _ : .

 

() ¢b) continue or actively seek employment.

(C1) (c) continue or start an education program.

(EB) (d) surrender any passport to: PRETRIAL SERVICES

(BX) (e) not obtain a passport or other international travel document,

(K]) (f) abide by the following restrictions on personal association, residence, or travel:
DNJ AND POINT BETWEEN NECESSARY FOR TRAVEL TO THE SDNY & EDNY FOR COURT ONLY OR
PREAPPROVED MEETINGS WITH COUNSEL ;

(&]) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

 

 

(C4) (h) get medical or psychiatric treatment:

 

 

(13 @ ‘return to custody each _ __ at o’clock after being released at o'clock for employment, schooling,
or the following purposes:

 

 

(LJ) @ maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

( X } (k) not possess a firearm, destructive device, or other weapon.

(C1) () notusealcohol( [] )atali( L] ) excessively.

(4) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

( ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

(  ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(X ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) @ Curfew. You are restricted to your residence every day( []) from to __,or (C1 jas
directed by the pretrial services office or supervising officer; or

(&1) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances, court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(1) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(BQ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with ail of the program
requirements and instructions provided.

(CO ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(1) ©) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

 

 
 

ADDITIONAL CONDITIONS OF RELEASE

(BI) (s) $500,000.00 PRB; CO-SIGNED BY 2 FRP’S (SIGNATURES DUE BY 7/3/19); SURRENDER OF TRAVEL
DOCUMENTS AND NO NEW APPLICATIONS; TRAVEL LIMITS INCLUDE THE DNJ AND POINT
BETWEEN NECESSARY FOR TRAVEL TO THE SDNY & EDNY FOR COURT ONLY OR PREAPPROVED
MEETINGS WITH COUNSEL; SHALL NOT POSSESS A FIREARM/DESTRUCTIVE DEVICE OR
DANGEROUS WEAPONS; NO COMMUNICATION WITH VICTIMS OR WITNESSES OUTSIDE THE
PRESENCE OF COUNSEL; PRETRIAL SUPERVISION AS DIRECTED; REFRAIN FROM EMPLOYMENT
BY/ANY ACTIONS ON BEHALF OF LOCAL 157; SFEP ASIDE AS DELEGATE TO DISTRICT COUNSEL IF
APPLICABLE; MAY BE RELEASED ON OWN SIGNATURE TODAY WITH ALL CONDITIONS TO BE MET
BY JULY 3, 2019 EXCEPT LANDLINE TO BE INSTALLED BY JULY 11, 2019; HOME DETENTION BUT
MAY ATTEND DAUGHTERS GRADUATION; MAY NOT MAINTAIN/USE CELLPHONE EXCEPT AS
DIRECTED BY PRETRIAL SERVICES. *** BALL CONDITIONS MODIFIED BY USMJ COTT ON 9/12/2019:
The conditions of release are modified such that the defendant is to have no communication with
victims or witnesses outside the presence of counsel, including no contact or communication with
anyone affiliated with, or who is a member of, Local 926 or Local 157. Defendant is permitted to use a
single cell phone and that cell phone number must be registered with PreTrial Services (and/or
reconfirmed with PTS). As set forth on the record, Defendant's application to modify his bail
conditions is denied without prejudice to renewal, *** BAIL CONDITIONS MODIFIED BY USDJ
CROTTY ON 11-05-2019: That the defendant's Conditions of Release are modified as follows: 1.
Defendant is permitted to relocate from his home in Brick, N.J. to his home located at 1053 Luhmann
Terrace, Secaucus, N.J.; 2. Defendant is removed from home confinement with electronic monitoring
and placed on a curfew with electronic monitoring; 3. Defendant's curfew will permit him to be out of
his home from 4 a.m, until 10 p.m. Monday-Sunday; and 4, All other conditions will remain in effect.

 

 

 
'
f

AQI199C (Rev. 09/08) Advice of Penalties Page Fs Png

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: John DeFailco 19CR472 June 27,2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant, or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
| acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions
set forth above.

DEFENDANT RELEASED

 

 

 

City and State

Directions to the United States Marshal

( E1) The defendant is ORDERED released after processing,

( [)) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date:

 

 

Judicial Officer ’s Signature

 

Printed name and title

 
Page of Pages

AO 199C (Rev. 09/08} Advice of Penalties
DISTRIBUTION: COURT

DEFENDANT PRETRIAL SERVICE U,S,ATTORNEY ~~ U.S. MARSHAL

Scuthern Eistrict ef New Yerk

The Bronx
Manhattan
Westchester
EReckiand
Buichess
Crange
Putnam
Sullivan

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Eastern District of Sew York

Ercckbn (Kings County}
Cueens (Queens County}
Staten Island (ichniend County}
Lene Island (Nassan & Suffelk)

  

 
Case 1:19-cr-00472-PAC Document 34 Filed 09/12/19 Page 1 of 1

DOCKET No, 19 CR 472 DEFENDANT John DeFalco

 

 

AUSA Jerrod Schaeffer DEF,’?S COUNSEL Robert Stahl
Mireraiep Clreperat perenpers Lica LJ preseNTMENT ONLY
Oo INTERPRETER NEEDED
(] DEFENDANT WAIVES PRETRIAL REPORT
CiRule 5 FE) Rule9 OC) Rule 5(c)(3) Detention Hrg. 4=DATE OF ARREST CI VoL. SURR.
‘TIME OF ARREST (1 ON WRIT
i] Other: Bail Hearing TIME OF PRESENTMENT

 

i

V. {) | \ ° Lourt\

BALL DISPOSITION
(A SEE SEP, ORDER

C1 DETENTION ON CONSENT W/O PREJUDICE CO DETENTION: RISK OF ELIGHT/DANGER WISEE TRANSCRIPT
(J DETENTION HEARING SCHEDULED FOR:

DC AGREED CONDITIONS OF RELEASE

CJ DEF. RELEASED ON OWN RECOGNIZANCE
Os prep T_ FRP

CO SECURED BY $ CASH/PROPERTY;
C) TRAVEL RESTRICTED TO SDNY/EDNY/

C] TEMPORARY ADDITIONAL TRAVEL UPGN CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
(1 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

CIPRETRIAL SUPERVISION: LIREGULAR UO strict {AS DIRECTED BY PRETRIAL SERVICES
CI DRUG TESTING/TREATMT AS DIRECTED BY PTS CC] MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
CO] DEF, TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CIHOME INCARCERATION [IHOMEDETENTION [IcURFEW [IELECTRONIC MONITORING LIGPS
CIDEF, TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

C1 DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] [I DEF, TO CONTINUE OR START EDUCATION PROGRAM
DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

(] DEF, TO BE DETAINED UNTIL ALL CONDITIONS ARE MEP
C1 DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Bail revocation hearing held. Government's application for the revocation of bail is denied for the reasons set forth on the
record. The conditions of release are modified such that the defendant is to have no communication with victims or
witnesses outside the presence of counsel, including no contact or communication with anyone affiliated with, or who is a
member of, Local 926 or Local 157, Defendant is permitted to use a single cell phone and that cell phone number must be
registered with PreTrial Services (and/or reconfirmed with PTS), As set forth on the record, Defendant's application to
modify his bail conditions is denied without prejudice to renewal.

C] DEF, ARRAIGNED; PLEADS NOT GUILTY. CI CONFERENCE BEFORE D.J. ON
(1 DEF, WAIVES INDICTMENT
1 speepY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
LU IDENTITY HEARING WAIVED DO DEFENDANT TO BE REMOVED
TJ] PRELIMINARY HEARING IN SDNY WALVED CO] CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: Clon puranant CONSENT

DATE: 9/12/2019 WoW Le] ( iW

UNITED SFATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK — U.S. ATTORNEY’S OFFICE YE - US. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016

 

 

 
Case 1:19-cr-00472-PAC Document 47 Filed 11/05/19 Page 1 of1

  

IN THE UNITED STATES DISTRICT COURT os
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
HON. PAUL A, CROTTY

¥,
Crim, No. 19-CR-472 (PAC)

JOHN DEFALCO CONSENT ORDER

 

 

UPON application of the defendant John DeFalco, Robert G. Stahl, Esq., appearing, and
without objection by the United States Attorney Geoffrey S. Berman (AUSAs Thomas McKay

and Jarrod L.. Schaeffer appearing), and with the consent of Pretrial Services,

IT IS ON this Sony of November, 2019, Ordered that:

 

That the defendant’s Conditions of Release are modified as follows:

1, Defendant is permitted to relocate from his home in Brick, NJ. to his home lacated at

1053 Luhmann Terrace, Secaucus, NJ;

 

2. Defendant is removed from home confinement with electronic monitoring and placed
on acurfew with electronic monitoring;

3, Defendant's curfew will permit him to be out of his home from 4 a.m. until 10 p.m.
Monday-Sunday; and

4, All other conditions will remain in effect.

SO ORDERED. H/SEL9 fut Mafly

HON. PAUL A. CROTTY,
UNITED STATES DISTRICT COURT
